Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches Model manager 26 accesses a Deep Neural Network (DNN) model (e.g. DNN model 130) for use in an Automatic Speech Recognition (ASR) system and creates restructured DNN model 140. DNN model 130 may be restructured to reduce the size of the model. For example, one or more weight matrices of DNN model 130 may be reduced in size by reducing the sparseness of the weight matrices. For example, model manager 26 may apply singular value decomposition (SVD) to weight matrices in DNN model 130 to reduce the size of DNN Model 130, for example US publications 20140372112. However, the prior art of record fails to show the limitation of claims 1, 9, and 17, “an evaluator to evaluate performance of the first DNN model and the second DNN model based on output of the first DNN model and the second DNN model, the evaluator to determine whether to generate second synthetic data based on a comparison of a first output of the first DNN model and a second output of the second DNN model, the synthetic data generator to generate third synthetic data from a first site when the comparison indicates that performance of the first DNN model and performance of the second DNN model are aligned; a synthetic data aggregator to aggregate the third synthetic data from the first site and fourth synthetic data from a second site to form a synthetic data set”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667